NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


ROBERT STAPOR,                            )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D18-812
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed October 17, 2018.

Appeal from the Circuit Court for Polk
County; Keith Spoto, Judge.

Howard L. Dimmig, II, Public Defender,
and Maureen E. Surber, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.


MORRIS, BLACK, and LUCAS, JJ., Concur.